Hill, J.
Injunction was sought, to restrain the proceeding of several executions against different parties for the purpose of enforcing penalties against them severally as road defaulters, and to restrain the arrest of one or more of them. Various allegations were made, both as to ■ these executions and as to other matters of complaint against the *140road commissioners. The material allegations of the petition were denied, and there was conflicting evidence. A demurrer was also interposed. Under the pleadings and evidence, there was no error in refusing to grant the injunction prayed.
April 15, 1916.
Petition for injunction. Before Judge Wrigbt. Chattooga superior court. November 6, 1915.
David F. Pope and John D. Pope, for plaintiffs.
J. M. Be'llah, for defendants.

Judgment affirmed.


All the Justices concur.